DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8, 10, 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4, 5, 6, 7, 8, 10, 12, 13, 14, 15 and 16, the use of the phrases “preferably” and/or “particularly preferably” and/or “very particularly preferably” render these claims vague and indefinite in as much as it is not known or clear if the features following these “preferably” clauses are required features of these claims or not.  Please note that preferences and examples are properly set forth in the Applicant’s specification (but not in the Applicants’ claims).
In claim 5, the relative descriptor “finely” renders this claim 5 vague and indefinite in as much as it is not known (at least from the claims) what the metes and bounds of this relative term “finely” are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-13, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 760,303.
	The figure 1 and the description of this figure 1 set forth in pg. 1 col. 2 lns. 74 et seq. describe a method and system for generating chlorine dioxide gas by providing chlorate and also sulfur dioxide to a “generator (1)” to produce a gaseous chlorine dioxide-containing product (please note pg. 2 col. 1 lns. 3-17 and also pg. 3 col. 2 lns. 112-117).  This gaseous chlorine dioxide-containing product is then swept (evidently, by using air as a “sweep gas”: please also note pg. 2 col. 2 lns. 11-14, in particular) into an “absorber (7)” that contains water and ice so that the water within this “absorber (7)” become saturated w/ chlorine dioxide (please also note pg. 2 col. 1 lns. 14-17).  The chlorine dioxide hydrate that accumulates in this “absorber (7)” may be periodically discharged from this absorber as a slurry (please also filled w/ water (please also note pg. 3 col. 1 lns. 5-18).  The system is also equipped (not only w/ transport conduits/piping), but also w/ pumps that (evidently) transport fluids from one vessel to another (please also note pg. 3 col. 1 lns. 39-40).  The system is engineered in such a fashion that there is no chlorine build-up in the system (please also note pg. 3 col. 2 ln. 130 to pg. 4 col. 1 ln. 2).  The apparatus was also constructed of corrosion-resistant materials (please also note pg. 1 col. 2 lns. 77-78).  Further, the system is also equipped w/ a (heat exchanging?) “jacket” that controls the temperatures: please also note at least pg. 2 col. 2 lns. 124-126.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 760,303.
  	Claims 1-5, 7-9, 11-13, 15 and 17-18 are rejected as being obvious from the teachings provided in GB 760,303 for the reasons provided in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
	The difference between the Applicants’ claims and this GB 760,303 reference is that the Applicants’ dependent claims 6, 10 and 14 recite certain chemical and/or physical process method and/or system parameters that do not appear to be explicitly recited in this GB 760,303 (such as temperatures and concentrations), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same method and system for generating the same chlorine dioxide w/ what appears to be same reagents to the same degree/extent would inevitably operate with at least an obvious variation of the same claimed chemical and/or physical method and/or system parameters (to include the temperature criteria mentioned in at least the Applicants’ dependent claims 6 and 14 and also the concentration criteria mentioned in at least the Applicant’s dependent claim 10), and such “reasonable expectations” are evidence of prima facie obviousness.
	


Allowable Subject Matter
The Applicant’s dependent claim 16 has been allowed over the teachings provided in this GB 760,303 because this GB 760,303 does not teach or suggest the Applicants’ claimed provision of “auxiliaries” for promoting the desorption and/or absorption of the chlorine dioxide, as called for in at least the Applicant’s dependent claim 16.

References Made of Record
The search of the U. S. examiner did not produce any references that are any more pertinent and/or relevant to the Applicant’s claimed invention than those already provided in the Applicant’s IDS.  Hence, no PTO-892 forms are being provided w/ this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736